DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 31 May 2022 to the restriction requirement mailed 22 April 2022 has been received.  Applicant has elected Group I, claims 1 – 5, 7 – 9, and new claims 19 and 20 without traverse.  Claims 6 and 10 – 18 are withdrawn from further prosecution and an action on the merits of claims 1 – 5, 7 – 9, 19, and 20 follows.
Information Disclosure Statement
The second information disclosure statement filed 15 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is a duplicate of the first information disclosure statement filed 15 February 2021.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: cartridge base means and covering means in claim 19.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is no antecedent basis for the term “the circumferential lip”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by León-Girón WO 2014/041419 (all citations to the text refer to the translation).
Regarding claims 1 and 19, León-Girón discloses a beverage brewing cartridge (35) which comprises a cartridge base (upper body 1), which has a sidewall (10) having a first open sidewall end (upper face 3, fig. 1) and a second open sidewall end (lower face 5, fig. 3) (page 8, paragraph 6).  There is a cover (9) capable of being sealed to a rim (8) of the first open sidewall end (3) (page 9, paragraph 1 – 3) and a plug (lower body 2) (page 8, paragraph 6).  In that threads (32) of the second open sidewall end (5) fit into the indentation created by the space between the threads (31) of the second sidewall end it is seen that the plug (2) is capable of being inserted into the second open sidewall end (5) (page 14, paragraph 1, fig. 1 and 2).  The beverage brewing cartridge (35) is capable of holding a beverage brewing material (expresso type coffee) (page 3, paragraph 2) when the cover (9) is sealed to the rim (8) of the first open sidewall end (3), the plug (2) is inserted into the second open sidewall end, and the cover is configured to be breached (perforated by external injection means) (page 9, paragraph 2) to allow pressurized liquid to enter the beverage brewing cartridge to brew a beverage (page 9, paragraph 3).  The plug includes weakened areas (19) capable of being opened after the pressurized liquid enters the beverage brewing cartridge to allow the brewed beverage to flow from the beverage brewing cartridge (page 11, paragraph 4 and 5).
Regarding claim 2, León-Girón discloses the plug (2) includes a first cooperative element (connection 32), the second open sidewall end includes a second cooperative element (31) (page 14, paragraph 1, fig. 1 and 2) to mutually engage to removably couple the plug to the sidewall.
Regarding claim 3, as seen in figures 1 and 2 of León-Girón the first cooperative element includes a peripheral recess (gaps between connection female 32) and the second cooperative element includes a peripheral ridge (raised portion of means 31 male thread) (page 14, paragraph 1 – 3).
Regarding claim 5, León-Girón discloses the cover (9) would be of a flexible material (page 9, paragraph 1) and that all parts, which would include the cover, would be made or aluminium (page 16, paragraph 2) which is to say the cover includes a foil.
Regarding claims 7 and 20, León-Girón discloses the cover (9) is sealed to the rim (8) of the first open sidewall end (page 9, paragraph 1 and fig. 1 and 11).
Regarding claims 8 and 9, León-Girón discloses the plug (2) is arranged in the second open sidewall end (fig. 11) and the beverage brewing cartridge further comprises beverage brewing material (expresso coffee) (page 1, paragraph 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 3, 5, 7 – 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014/0414419 in view of Norton et al. US 2014/0004231.
As set forth above in the rejection under 35 U.S.C. 102(a)(1) León-Girón discloses all the limitations of claims 1 and 19.  It is The Office’s position that since the threads (31) of the second open sidewall end (5) protrude out they create an indentation into the open second sidewall end created by the space between the threads (31) of the second sidewall end and in that it is seen that the threads (32) of plug (2) would fit into said indentation of the second open sidewall end León-Girón teaches a plug capable of being inserted into the second open sidewall end.  In the event that claims 1 and 19 can be construed as differing from León-Girón in the plug being capable of being inserted into the second open sidewall end Norton discloses a beverage brewing cartridge (1) which comprises a cartridge base having a sidewall (13) having an open side wall end (opening 20) and a plug (cover 40).  The beverage brewing cartridge is capable of containing a beverage brewing material when the plug is inserted into the open sidewall end (paragraph [0067] – [0072]).  Further, Norton discloses the plug is designed to be easily inserted and removed so that the beverage brewing cartridge can be reused (paragraph [0026]).  Norton is providing a plug designed to be easily inserted and removed so that the user can reuse the beverage brewing cartridge to lessen the cost and/or custom brew a coffee beverage which is applicant’s reason for providing a plug as well.  Once it was known to use a plug capable of closing an open side wall to allow a beverage brewing cartridge to be reused, the substitution of one known plug, such as the plug of León-Girón, for another known plug, such as the plug taught by Norton to obtain predictable results would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP § 2144.06 II.).
Regarding claims 2 and 3, León-Girón in view of Norton disclose that the plug includes a first cooperative element, a peripheral recess (circumferential channel 47) and the second open sidewall end includes a second cooperative element, a peripheral ridge (rib 22) which first and second cooperative elements are capable of mutually engagement to removably couple the plug to the sidewall when the plug is inserted into the second open sidewall end (‘231, paragraph [0078] and fig. 4).
Claims 5, 7, and 20 are rejected for the same reasons given above in the rejections under 35 U.S.C. 102(a)(1).
Regarding claims 8 and 9, León-Girón in view of Norton discloses the plug (40) is arranged in the second open sidewall end (‘213, fig. 4) and the beverage brewing cartridge further comprises beverage brewing material (roast and ground coffee) (‘231, paragraph [0021]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over León-Girón WO 2014/0414419 in view of Norton et al. US 2014/0004231 in view of Telco US 3,811,373.
Regarding claim 4, León-Girón in view of Norton disclose the plug includes a peripheral lip spaced from the peripheral recess (‘213, paragraph [0078] and fig. 4, reference sign 45).  Claim 4 differs from León-Girón in view of Norton in the peripheral lip including gaps.  
Telco discloses a beverage brewing capsule (1) having a sidewall (3) which brewing capsule has a plug (envelope 4) having a circumferential lip (rim 6) designed to be inserted into the sidewall (3) to act as a plug of beverage brewing cartridge.  The circumferential lip further includes gaps (col. 1, ln 55 – col. 2, ln 2, and fig. 3 – 4).  Telco is providing gaps in the circumferential lip of a plug for the art recognized function of allowing the plug to more easily fit in the beverage brewing cartridge (col. 3, ln 3 – 8) which is applicant’s reason for doing so as well.  To therefore modify León-Girón in view of Norton and provide gaps in the plug portion of a beverage brewing cartridge to allow the plug to more easily fit into said cartridge as taught by Telco would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
With respect to the remaining recitations beginning “to allow the circumferential lip to collapse during insertion of the plug into the second open sidewall end” these are seen to be recitations regarding the intended use of the plug.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which León-Girón in view of Norton in view of Telco obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “to allow the circumferential lip to collapse during insertion of the plug into the second open sidewall end”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is León-Girón in view of Norton in view of Telco and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        30 June 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792